Citation Nr: 1829295	
Decision Date: 05/24/18    Archive Date: 06/12/18

DOCKET NO.  08-25 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in a September 1989 rating decision that denied entitlement to service connection for left ear hearing loss and tinnitus.

3. Whether there was CUE in a January 1992 rating decision that denied service connection for a left knee disability.

4. Whether there was CUE in an October 2007 rating decision that denied service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to January 1989. 

These matters are before the Board of Veterans' Appeals (Board) from an April 2016 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2017, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ), as to the issues included on the title page herein.  A copy of the transcript of that hearing is of record.

The issue of whether there was CUE in an October 2007 rating decision that denied service connection for left ear hearing loss and tinnitus was not perfected at the time of the August 2017 Board hearing.  By a September 2017 Substantive Appeal, the Veteran perfected his appeal as to this issue and expressed his desire to be heard by the Board, via video-conference.  This issue is pending the requested Board hearing and is not currently before the Board.  It will be addressed in a subsequent Board decision, following the video-conference hearing on that issue.

Most recently, in March 2017, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.

On remand, efforts should be undertaken to ensure that the Veteran's complete service treatment records and service personnel records have been obtained.  

Further, the Veteran underwent a VA examination in June 1989, at which time he reported a history of defective hearing and tinnitus, with a comment written by the examiner directing the rater to see the special ear and audio report.  However, no such report is attached to the Report of Medical Examination for Disability Evaluation.  In an internal RO communication, dated August 1989, one party queries of another party if the Veteran underwent audio examination as the records indicate that he did not.  That party notes that "Billie still has her yellow copy."  Another party, on the same day, appears to have responded "rate hearing loss and ear on evidence of record."   Although it appears that the Veteran likely did not undergo a VA audiological examination during his June 1989 VA examination, as the case must be remanded a request should be made to ensure that this was the case.   

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain and associate with the claims file the Veteran's complete service treatment records, to include any separation examination and/or Physical Evaluation Board, and his complete service personnel records.  If these records are unavailable, a negative reply must be provided.

2.  Make arrangements to obtain and associate with the claims file any ear and/or audiological examination report conducted in association with the Veteran's July 1989 VA examination.  If these records are unavailable, a negative reply must be provided.

3. Readjudicate the Veteran's claims on appeal.  If any action remains adverse to the Veteran, provide the Veteran and his attorney with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



